Exhibit 10.3
====================================================================

SIPEX CORPORATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Warrant Agent



--------------------------------------------------------------------------------



WARRANT AGENT AGREEMENT

Dated as of May 16, 2006

=====================================================================

1

WARRANT AGENT AGREEMENT

TABLE OF CONTENTS

Page

—

         
SECTION 1. Appointment of Warrant Agent
    1  
SECTION 2. Warrant Certificates
    1  
SECTION 3. Execution of Warrant Certificates
    1  
SECTION 4. Registration
    2  
SECTION 5. Registration of Transfers and Exchanges
    2  
SECTION 6. Terms and Release of Warrants
    3  
SECTION 7. Reservation of Warrant Shares.
    3  
SECTION 8. Notices to Warrant holders
    3  
SECTION 9. Merger, Consolidation or Change of Name of Warrant Agent
    3  
SECTION 10. Warrant Agent
    4  
SECTION 11. Change of Warrant Agent
    5  
SECTION 12. Notices to Company and Warrant Agent
    6  
SECTION 13. Supplements and Amendments
    6  
SECTION 14. Successors
    7  
SECTION 15. Termination
    7  
SECTION 16. Governing Law
    7  
SECTION 17. Benefits of This Agreement
    7  
SECTION 18. Counterparts
    8  
SECTION 19. Conflicting Terms
    8  

EXHIBIT A            Form of Warrant Certificate


2

WARRANT AGENT AGREEMENT (“Warrant Agent Agreement”) dated as of May 16, 2006
between Sipex Corporation, a Delaware corporation (the “Company”), and Wells
Fargo Bank, National Association, a national banking association organized and
in good standing under the laws of the United States, as Warrant Agent (the
“Warrant Agent”).

WHEREAS, the Company has entered into a Securities Purchase Agreement dated
May 16, 2006 (the “Securities Purchase Agreement”) by and between the Company
and the buyers listed in Exhibit A to the Securities Purchase Agreement pursuant
to which the Company proposes to issue warrants to purchase common stock of the
Company, as hereinafter described (the “Warrants”), which in the aggregate
initially entitle the holders thereof to purchase 1,679,104 shares of Common
Stock of the Company (the “Common Stock” and with the Common Stock issuable on
exercise of the Warrants being referred to herein as the “Warrant Shares”).
Capitalized terms used and not otherwise defined herein have the meanings
ascribed thereto in the Warrant Certificate (as defined below).

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the transfer,
exchange and exercise of Warrants and other matters as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

SECTION 1. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the instructions set
forth hereinafter in this Agreement, and the Warrant Agent hereby accepts such
appointment. The Company may from time to time appoint such Co-Warrant Agent(s)
as it may deem necessary or desirable upon ten (10) days’ prior written notice
to the Warrant Agent. The Warrant Agent shall have no duty to supervise, and
shall in no event be liable for, the acts or omissions of any such Co-Warrant
Agent(s).

SECTION 2. Warrant Certificates. The certificates evidencing the Warrants (the
“Warrant Certificates”) to be delivered pursuant to this Agreement shall be in
registered form only and shall be substantially in the form set forth in
Exhibit A attached hereto. The Warrant Certificates are hereby made a part of
this Agreement and the terms and conditions set forth therein are hereby
incorporated herein.

SECTION 3. Execution of Warrant Certificates. Warrant Certificates shall be
signed on behalf of the Company by its Chairman of the Board, Chief Executive
Officer, Chief Financial Officer, President or a Vice President. Each such
signature upon the Warrant Certificates may be in the form of a facsimile
signature of the present or any future Chairman of the Board, Chief Executive
Officer, Chief Financial Officer, President, or a Vice President and may be
imprinted or otherwise reproduced on the Warrant Certificates and for that
purpose the Company may adopt and use the facsimile signature of any person who
shall have been Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President, or a Vice President, notwithstanding the fact that at the
time the Warrant Certificates shall be transferred or disposed of he or she
shall have ceased to hold such office.

In case any officer of the Company who shall have signed any of the Warrant
Certificates shall cease to be such officer before the Warrant Certificates so
signed shall be transferred or disposed of by the Company, such Warrant
Certificates nevertheless may be transferred or disposed of as though such
person had not ceased to be such officer of the Company; and any Warrant
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
officer of the Company to sign such Warrant Certificate, although at the date of
the execution of this Warrant Agent Agreement any such person was not such
officer.

Each Warrant Certificate shall be dated the date such Warrant Certificate was
authorized to be transferred by the Company.

SECTION 4. Registration. The Warrant Agent, on behalf of the Company, shall hold
any unregistered Warrants.

The Company and the Warrant Agent may deem and treat the registered holder(s) of
the Warrant Certificates as the absolute owner(s) thereof (notwithstanding any
notation of ownership or other writing thereon made by anyone), for all
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

SECTION 5. Registration of Transfers and Exchanges. The Warrant Agent shall from
time to time, subject to the limitations and on the terms and conditions set
forth in the Warrant Certificates, register the transfer of any outstanding
Warrant Certificates upon the records to be maintained by it for that purpose,
upon surrender thereof duly endorsed or accompanied (if so required by the
Company) by a written instrument or instruments of transfer in form satisfactory
to the Company, duly executed by the registered holder or holders thereof or by
the duly appointed legal representative thereof or by a duly authorized
attorney. Upon any such registration of transfer, a new Warrant Certificate
shall be issued to the transferee(s) and the surrendered Warrant Certificate
shall be cancelled by the Warrant Agent. Cancelled Warrant Certificates shall
thereafter be disposed of by the Warrant Agent in its customary manner.

Subject to the terms of the Warrant Certificates, Warrant Certificates may be
exchanged at the option of the holder(s) thereof, when surrendered to the
Warrant Agent at its principal corporate trust office, which is currently
located at the address listed in Section 12 hereof, for another Warrant
Certificate or other Warrant Certificates of like tenor and representing in the
aggregate a like number of Warrants. Any holder desiring to exchange a Warrant
Certificate shall deliver a written request to the Warrant Agent, and shall
surrender, duly endorsed or accompanied (if so required by the Warrant Agent) by
a written instrument or instruments of transfer in form satisfactory to the
Warrant Agent, the Warrant Certificate or Certificates to be so exchanged.
Warrant Certificates surrendered for exchange shall be cancelled by the Warrant
Agent. Such cancelled Warrant Certificates shall then be disposed of by such
Warrant Agent in its customary manner.

The Warrant Agent is hereby authorized to transfer, in accordance with the
provisions of this Section 5, the new Warrant Certificates required pursuant to
the provisions of this Section 5.

SECTION 6. Terms and Exercise of Warrants. A Warrant may be exercised, subject
to the terms and conditions therein, upon surrender to the Company at the
principal corporate trust office of the Warrant Agent, which is currently
located at the address listed in Section 12 hereof.

The Warrant Agent may assume that any Warrant presented for exercise is
permitted to be so exercised under applicable law and shall have no liability
for acting in reliance on such assumption. All Warrant Certificates surrendered
upon exercise of Warrants shall be canceled by the Warrant Agent. Such canceled
Warrant Certificates shall then be disposed of by the Warrant Agent in its
customary manner. The Warrant Agent shall account promptly to the Company with
respect to Warrants exercised and concurrently pay to the Company all monies
received by the Warrant Agent for the purchase of the Warrant Shares through the
exercise of such Warrants to the extent such Warrant is not exercised as a
Cashless Exercise by the holder of the Warrant pursuant to Section 2(e) of the
Warrant.

The Warrant Agent shall keep copies of this Agreement and any notices given or
received hereunder available for inspection by the holders with reasonable prior
written notice during normal business hours at its corporate trust office, which
is currently located at the address listed in Section 12 hereof.

SECTION 7. Reservation of Warrant Shares. The Warrant Agent shall have no duty
to verify availability of any shares of Common Stock set aside pursuant to
Section 4(b) of the Warrant Certificates. The Company will keep a copy of this
Agreement on file with the Transfer Agent (used hereinafter as such term is
defined in the Warrant Certificates) and with every subsequent transfer agent
for any shares of the Company’s Common Stock issuable upon the exercise of the
rights of purchase represented by the Warrants. The Warrant Agent is hereby
irrevocably authorized to requisition from time to time from such Transfer Agent
the stock certificates required to honor outstanding Warrants upon exercise
thereof in accordance with the terms of this Agreement. The Company will supply
such Transfer Agent with duly executed certificates for such purposes and will
provide or otherwise make available any cash which may be payable as provided in
Section 2 of the Warrant Certificates. The Company will furnish such Transfer
Agent a copy of all notices filed with the Warrant Agent pursuant to Section 8
hereof.

SECTION 8. Notices to Warrant Agent. The Company shall cause to be filed with
the Warrant Agent a copy of every notice or other communication sent to the
registered holders of the Warrant Certificates pursuant to the Warrant
Certificates promptly upon delivery of any such notice or communication to the
registered holders of the Warrant Certificates.

SECTION 9. Merger, Consolidation or Change of Name of Warrant Agent. Any
corporation into which the Warrant Agent may be merged or with which it may be
consolidated, or any corporation resulting from any merger or consolidation to
which the Warrant Agent shall be a party, or any corporation succeeding to all
or substantially all the corporate trust or agency business of the Warrant
Agent, shall be the successor to the Warrant Agent hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that such corporation would be eligible for appointment
as a successor warrant agent under the provisions of Section 11 of this
Agreement.

SECTION 10. Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement (and no implied duties or obligations
shall be read into this Agreement against the Warrant Agent) upon the following
terms and conditions, all of which the Company and the holders of Warrants, by
their acceptance thereof, shall be bound:

(a) the Warrant Agent may conclusively rely and shall be protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, note, coupon or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;

(b) any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by a certificate from the Company (unless other
evidence in respect thereof be herein specifically prescribed);

(c) the Warrant Agent may consult with counsel of its selection, and any advice
of such counsel or opinion of counsel as to matters of law shall be full and
complete authorization and protection in respect of any action taken or omitted
by it hereunder in good faith and in accordance with such advice or opinion of
counsel if such counsel was selected with due care;

(d) the Warrant Agent shall be under no obligation to exercise any of the rights
or powers vested in it by this Warrant Agreement at the request, order or
direction of any of the holders of Warrant Certificates pursuant to the
provisions of this Warrant Agent Agreement, unless such holders of Warrant
Certificates shall have offered to the Warrant Agent security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby;

(e) the Warrant Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Warrant Agent, in its reasonable discretion,
may make such further inquiry or investigation into such facts or matters as it
may see fit, and, if the Warrant Agent shall determine to make such further
inquiry or investigation, it shall be entitled to examine the books, records and
premises of the Company, personally or by agent or attorney; provided, however,
that if the payment within a reasonable time to the Warrant Agent of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the opinion of the Warrant Agent, not reasonably assured to
the Warrant Agent by the security afforded to it by the terms of this Warrant
Agent Agreement, the Warrant Agent may require indemnity reasonably satisfactory
to the Warrant Agent from the holders of Warrant Certificates against such
expenses or liability as a condition to so proceeding; the reasonable expenses
of every such examination shall be paid by the Company or, if paid by the
Warrant Agent or any predecessor Warrant Agent, shall be repaid by the Company
upon demand;

(f) the Warrant Agent may execute any of the powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Warrant Agent shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed by it with due care hereunder;

(g) the Warrant Agent shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Warrant Agent Agreement;

(h) the rights, privileges, protections, immunities and benefits given to the
Warrant Agent, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Warrant Agent in each of its
capacities hereunder, and to each agent, custodian and other person employed to
act hereunder;

(i) the Warrant Agent may request that the Company deliver a certificate of the
Company setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Warrant Agent
Agreement, which such certificate may be signed by any person authorized to sign
an such certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded; and

(j) the Warrant Agent shall not at any time be under any duty or responsibility
to any holder of any Warrant Certificate to make or cause to be made any
adjustment of the Exercise Price or number of the Warrant Shares or other
securities or property deliverable as provided in this Agreement, or to
determine whether any facts exist which may require any of such adjustments, or
with respect to the nature or extent of any such adjustments, when made, or with
respect to the method employed in making the same. The Warrant Agent shall not
be accountable with respect to the validity or value or the kind or amount of
any Warrant Shares or of any securities or property which may at any time be
issued or delivered upon the exercise of any Warrant or with respect to whether
any such Warrant Shares or other securities will when issued be validly issued
and fully paid and nonassessable, and makes no representation with respect
thereto.

SECTION 11. Change of Warrant Agent. The Warrant Agent may at any time resign as
Warrant Agent upon written notice to the Company. If the Warrant Agent shall
resign or become incapable of acting as Warrant Agent, the Company shall appoint
a successor to such Warrant Agent. If the Company shall fail to make such
appointment within a period of thirty (30) days after it has been notified in
writing of such resignation or of such incapacity by the Warrant Agent or by the
registered holder of a Warrant Certificate, then the registered holder of any
Warrant Certificate or the Warrant Agent may apply, at the expense of the
Company, to any court of competent jurisdiction for the appointment of a
successor to the Warrant Agent. Pending appointment of a successor to such
Warrant Agent, either by the Company or by such a court, the duties of the
Warrant Agent shall be carried out by the Company. The holders of a majority of
the unexercised Warrants shall be entitled at any time to remove the Warrant
Agent and appoint a successor to such Warrant Agent. If a Successor Warrant
Agent shall not have been appointed within thirty (30) days of such removal, the
Company may appoint a successor to such Warrant Agent. If the Company shall fail
to make such appointment within a period of thirty (30) days after the
expiration of the thirty (30) day period during which the holders of a majority
of the unexercised Warrants could appoint a successor Warrant Agent, then the
registered holder of any Warrant Certificate or the Warrant Agent may apply, at
the expense of the Company, to any court of competent jurisdiction for the
appointment of a successor to the Warrant Agent. Such successor to the Warrant
Agent need not be approved by the Company or the former Warrant Agent. After
appointment the successor to the Warrant Agent shall be vested with the same
powers, rights, duties and responsibilities as if it had been originally named
as Warrant Agent without further act or deed; but the former Warrant Agent, upon
payment of all fees and expenses due it and its agents and counsel, shall
deliver and transfer to the successor to the Warrant Agent any property at the
time held by it hereunder and execute and deliver any further assurance,
conveyance, act or deed necessary for the purpose. Failure to give any notice
provided for in this Section 11, however, or any defect therein, shall not
affect the legality or validity of the appointment of a successor to the Warrant
Agent.

SECTION 12. Notices to Company and Warrant Agent. Any notice or demand
authorized by this Agreement to be given or made by the Warrant Agent or by the
registered holder of any Warrant Certificate to or on the Company shall be
sufficiently given or made when and if deposited in the mail, first class or
registered, postage prepaid, addressed (until another address is filed in
writing by the Company with the Warrant Agent), as follows:

     
Sipex Corporation
233 South Hillview Drive
 


 
    Milpitas, California 95035

 
   
Attention:
  Ray Wallin
Chief Financial Officer and Senior Vice President, Finance

In case the Company shall fail to maintain such office or agency or shall fail
to give such notice of the location or of any change in the location thereof,
presentations may be made and notices and demands may be served at the principal
corporate trust office of the Warrant Agent.

Any notice pursuant to this Agreement to be given by the Company or by the
registered holder(s) of any Warrant Certificate to the Warrant Agent shall be
sufficiently given when and if deposited in the mail, first-class or registered,
postage prepaid, addressed (until another address is filed in writing by the
Warrant Agent with the Company) to the Warrant Agent as follows:

Well Fargo Bank, National Association

707 Wilshire Blvd., 17th Floor

Los Angeles, CA 90017

Attention: Corporate Trust Services

Fax:  (213) 614-3355

SECTION 13. Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement without the approval of any
holders of Warrant Certificates in order to cure any ambiguity or to correct or
supplement any provision contained herein which may be defective or inconsistent
with any other provision herein, or to make any other provisions in regard to
matters or questions arising hereunder which the Company and the Warrant Agent
may deem necessary or desirable and which shall not in any way adversely affect
the interests of the holders of Warrant Certificates. Upon the delivery of a
certificate from an appropriate officer of the Company which states that the
proposed supplement or amendment is in compliance with the terms of this
Section 13, the Warrant Agent shall execute such supplement or amendment.
Notwithstanding anything in this Agreement to the contrary, the prior written
consent of the Warrant Agent must be obtained in connection with any supplement
or amendment which alters the rights or duties of the Warrant Agent. The Company
and the Warrant Agent may amend any provision herein with the consent of the
holders of a majority of the unexercised Warrants.

SECTION 14. Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

SECTION 15. Termination. This Agreement will terminate on any earlier date if
all Warrants have been exercised or expired without exercise. The provisions of
Section 10 hereof shall survive such termination.

SECTION 16. Governing Law and Jurisdiction. This Agreement and each Warrant
Certificate issued hereunder shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

SECTION 17. Benefits of This Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Warrant Agent and the registered holders of the Warrant Certificates any legal
or equitable right, remedy or claim under this Agreement, and this Agreement
shall be for the sole and exclusive benefit of the Company, the Warrant Agent
and the registered holders of the Warrant Certificates.

SECTION 18. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

SECTION 19. Conflicting Terms. In the event of any inconsistency or conflict
between the Warrants and this Agreement, the terms, conditions and provisions of
the Warrants shall govern and control.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

SIPEX CORPORATION

     
By: /s/ Clyde R. Wallin
 
 

Name:
Title:
  Clyde R. Wallin
Chief Financial Officer and Secretary



    WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Warrant Agent

     
By: /s/ Maddy Hall
 
 

Name:
Title:
  Maddy Hall
Assistant Vice President
 
   

4

EXHIBIT A TO WARRANT AGENT AGREEMENT

FORM OF WARRANT

[THE FOLLOWING PARAGRAPH SHALL APPEAR ON THE FACE OF EACH RESTRICTED WARRANT:]

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

[THE COMPANY MAY PLACE THE FOLLOWING PARAGRAPH ON THE FACE OF EACH WARRANT HELD
BY OR TRANSFERRED TO AN “AFFILIATE” (AS DEFINED IN RULE 501(B) OF REGULATION D
UNDER THE SECURITIES ACT) OF THE COMPANY:]

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144 OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

SIPEX CORPORATION

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: [     ] Number of Shares: [     ]
CUSIP No.: [     ] (subject to adjustment)

Date of Issuance: May      , 2006

Sipex Corporation, a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged,      , the registered holder hereof or its permitted
assigns is entitled, subject to the terms and conditions set forth below, to
purchase from the Company upon surrender of this Warrant (as defined below), at
any time or times on or after the date hereof, but not after 5:00 p.m., Eastern
Standard Time, on the Expiration Date (as defined below),      fully paid
nonassessable shares of Common Stock (as defined below) of the Company at the
Exercise Price per share provided in Section 1(c) of this Warrant, subject to
adjustment as provided below. Capitalized terms used herein but not defined
shall have the same meanings assigned to them in the Securities Purchase
Agreement dated as of May 16, 2006, by and between the Company and the parties
listed on the Schedule of Buyers attached thereto as Exhibit A (as such
agreement may be amended, supplemented and modified from time to time as
provided in such agreement, the “Securities Purchase Agreement”).

This Warrant (as defined below) is one of a series of Warrants issued in
connection with the transactions described in (i) the Securities Purchase
Agreement and (ii) certain other related documents and agreements including,
without limitation, the Transaction Documents (as defined in the Securities
Purchase Agreement). The Warrant Shares (as defined below) issued upon exercise
of this Warrant and the holder hereof and thereof shall be entitled to all of
the rights and privileges set forth in the Transaction Documents. The Warrants
are issued under and pursuant to a Warrant Agent Agreement dated as of May 16,
2006 (herein called the “Warrant Agent Agreement”), between the Company and
Wells Fargo Bank, National Association (herein called the “Warrant Agent”).

Section 1. Definitions. The following terms as used in this Warrant shall have
the following meanings:

(a) “Bloomberg” means Bloomberg Financial Markets.

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are required by law or executive
order to remain closed.

(c) “Common Stock” means (i) the common stock, $0.01 par value per share, of the
Company, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

(e) “Exercise Price” shall be equal to $3.216, subject to further adjustment as
hereinafter provided.

(f) “Expiration Date” means May 16, 2011, or, if such date does not fall on a
Trading Day, then the next Trading Day.

(g) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a joint stock company, a trust, an unincorporated
organization or association and a government or any department or agency
thereof.

(h) “Principal Market” shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

(i) “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of May 16, 2006, among the Company and the initial
purchasers of the Notes and the Warrants as such agreement may be amended,
supplemented and modified from time to time in a writing signed by all of the
signatories thereto.

(j) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(k) “Successor Entity” means the Person formed by, resulting from or surviving
any Fundamental Transaction or the Person with which such Fundamental
Transaction shall have been entered into.

(l) “Trading Day” shall mean (x) a day on which the Principal Market is open for
business or (y) if the applicable security is not so listed on a Principal
Market or admitted for trading or quotation, a Business Day.

(m) “Warrant” means this Warrant and the other warrants to purchase shares of
Common Stock issued pursuant to the Securities Purchase Agreement and all
warrants issued in exchange, transfer or replacement thereof.

(n) “Warrant Shares” means all shares of Common Stock issuable upon exercise of
the Warrants.

Section 2. Exercise of Warrant.

(a) Subject to the terms and conditions hereof, including the early termination
of this Warrant pursuant to Section 3(b) of this Warrant, this Warrant may be
exercised by the holder hereof then registered on the books of the Company, in
whole or in part, at any time on any Business Day on or after the opening of
business on the date hereof and prior to 5:00 p.m., Eastern Time, on the
Expiration Date by (i) delivery of a written notice, in the form of the
subscription notice attached as Exhibit A hereto or a reasonable facsimile
thereof (the “Exercise Notice”), to the Company at the principal corporate trust
office of the Warrant Agent and to the Company’s designated transfer agent (the
“Transfer Agent”), of such holder’s election to exercise all or a portion of
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, (ii) (A) payment to the Warrant Agent of an amount equal to the
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or delivery
of a certified check or bank draft payable to the order of the Warrant Agent or
wire transfer of immediately available funds or (B) notification to the Company
at the principal corporate trust office of the Warrant Agent and to the Transfer
Agent that this Warrant is being exercised pursuant to a Cashless Exercise (as
defined in Section 2(e) of this Warrant), and (iii) the surrender of this
Warrant to a common carrier for overnight delivery to the Warrant Agent as soon
as practicable following such date (or an indemnification undertaking or other
form of security reasonably satisfactory to the Company with respect to this
Warrant in the case of its loss, theft or destruction, or an affidavit of lost
Warrant, in accordance with Section 11); provided, however, that if such Warrant
Shares are to be issued in any name other than that of the registered holder of
this Warrant, such issuance shall be deemed a transfer and the provisions of
Section 8 of this Warrant shall be applicable. In the event of any exercise of
the rights represented by this Warrant in compliance with this Section 2(a), the
Company shall, as soon as practicable, but in no event later than the third
Business Day (the “Warrant Share Delivery Date”) following the date of receipt
by the Warrant Agent of the Exercise Notice, the Aggregate Exercise Price (or
notice of Cashless Exercise) and this Warrant (or an indemnification undertaking
or other form of security reasonably satisfactory to the Company with respect to
this Warrant in the case of its loss, theft or destruction, or an affidavit of
lost Warrant, in accordance with Section 11) (the “Exercise Delivery
Documents”), (A) in the case of a public resale of such Warrant Shares, at the
holder’s request, to credit such aggregate number of shares of Common Stock to
which the holder shall be entitled to the holder’s or its designee’s balance
account with The Depository Trust Company (“DTC”) through its Deposit Withdrawal
At Custodian system to the extent then eligible to be deposited with DTC under
the rules of such depositary or (B) to issue and deliver to the address as
specified in the Exercise Notice, a certificate or certificates in such
denominations as may be requested by the holder in the Exercise Notice,
registered in the name of the holder or its designee, for the number of shares
of Common Stock to which the holder shall be entitled upon such exercise. Upon
delivery of the Exercise Delivery Documents, the holder of this Warrant shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of this Warrant as required by clause
(iii) above or the certificates evidencing such Warrant Shares. In the case of a
dispute as to the determination of the Exercise Price or the arithmetic
calculation of the number of Warrant Shares, the Company shall promptly issue to
the holder the number of shares of Common Stock that is not disputed and shall
submit the disputed determination or arithmetic calculation to the holder via
facsimile within two (2) Business Days after receipt of the holder’s Exercise
Notice. If the holder and the Company are unable to agree upon the determination
of the Exercise Price or arithmetic calculation of the number of Warrant Shares
within two (2) Business Days of such disputed determination or arithmetic
calculation being submitted to the holder, then the Company shall immediately
submit via facsimile (i) the disputed determination of the Exercise Price or the
Average Price (as defined in Section 9(f) of this Warrant) to an independent,
reputable investment banking firm selected jointly by the Company and the holder
or (ii) the disputed arithmetic calculation of the number of Warrant Shares to
its independent, outside auditor. The Company shall cause the investment banking
firm to perform the determination or calculation and notify the Company and the
holder of the results no later than ten (10) Business Days from the time it
receives the disputed determination or calculation. Such investment banking
firm’s calculation shall be deemed conclusive absent demonstrable error. All
fees and expenses of such determinations shall be borne solely by the Company.

(b) Unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, as soon as practicable but in no
event later than five (5) Business Days after any exercise (the “Warrant
Delivery Date”) and at its own expense, issue a new Warrant identical in all
respects to this Warrant exercised except it shall represent rights to purchase
the number of Warrant Shares purchasable immediately prior to such exercise
under this Warrant, less the number of Warrant Shares with respect to which this
Warrant is exercised.

(c) Notwithstanding anything contained in this Warrant to the contrary, the
Company shall not be required to issue fractions of shares of Common Stock upon
exercise of this Warrant or to distribute certificates which evidence such
fractional shares. If more than one Warrant shall be presented for exercise in
full at the same time by the same holder, the number of full shares of Common
Stock which shall be issuable upon the exercise thereof shall be computed on the
basis of the aggregate number of shares of Common Stock purchasable on exercise
of all Warrants so presented. In lieu of any fractional shares, there shall be
paid to the holder an amount of cash equal to the same fraction of the current
market value of a share of Common Stock. For purposes of this Section 2(c) of
this Warrant, the current market value of a share of Common Stock shall be the
Average Price of a share of Common Stock for the Trading Day immediately prior
to the date of such exercise or if not listed on a Principal Market, then as
determined in good faith by a majority of the Company’s Board of Directors,
whose determination shall be final, binding and conclusive.

(d) If the Company shall fail for any reason or for no reason (except in the
case of a dispute as to the Exercise Price or the Average Price which is being
resolved in accordance with Section 2(a) of this Warrant) to issue to the holder
within three (3) Business Days of receipt of the Exercise Delivery Documents, a
certificate for the number of shares of Common Stock to which the holder is
entitled or to credit the holder’s or its designee’s balance account with DTC,
in accordance with Section 2 of this Warrant, for such number of shares of
Common Stock to which the holder is entitled upon the holder’s exercise of this
Warrant or a new Warrant for the number of shares of Common Stock to which such
holder is entitled pursuant to Section 2(b) of this Warrant, the Company shall,
in addition to any other remedies under this Warrant or the Securities Purchase
Agreement or otherwise available to such holder, including any indemnification
under Section 8 of the Securities Purchase Agreement, pay as additional damages
in cash to such holder on each day after the Warrant Share Delivery Date if such
exercise is not timely effected and/or each day after the Warrant Delivery Date
if such Warrant is not delivered, as the case may be, an amount equal to two
percent (2.0%) per month multiplied by the product of (I) the sum of the number
of shares of Common Stock not issued to the holder on or prior to the Warrant
Share Delivery Date and to which such holder is entitled and, in the event the
Company has failed to deliver a Warrant to the holder on or prior to the Warrant
Delivery Date and to which such holder is entitled, the number of shares of
Common Stock issuable upon exercise of the Warrant as of the Warrant Delivery
Date and (II) the Closing Price of the Common Stock on the Warrant Share
Delivery Date, in the case of failure to deliver Common Stock, or on the Warrant
Delivery Date, in the case of failure to deliver a Warrant, provided that if the
Common Stock is not listed on a Principal Market, then the Closing Price shall
be as determined in good faith by a majority of the Company’s Board of
Directors.

(e) Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant as to all or a portion of the Warrant Shares and, in lieu of making
the cash payment otherwise contemplated to be made to the Company upon such
exercise in payment of the Aggregate Exercise Price, elect instead to receive
upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

Net Number = (A x B) — (A x C) B

For purposes of the foregoing formula:



      A= the total number of shares with respect to which this Warrant is then
being exercised.



      B= the Current Market Price of the Common Stock on the Trading Day
immediately preceding the date of the Exercise Notice.



      C= the Exercise Price then in effect for the applicable Warrant Shares at
the time of such exercise.

(f) [INCLUDE THE FOLLOWING PARAGRAPH ONLY IF HOLDER HAS ELECTED TO BE GOVERNED
BY SECTION 2(k)(A) OF THE SECURITIES PURCHASE AGREEMENT:]

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, to the extent that after giving
effect to such exercise (x) the number of shares of Common Stock beneficially
owned by such holder (together with such holder’s affiliates) (other than the
shares which would otherwise be deemed beneficially owned except for being
subject to a limitation on exercise analogous to the limitation contained in
this Section 2(f)) plus (y) the number of shares of Common Stock issuable upon
the exercise of such Warrants would be equal to or exceed 9.99% of the number of
shares of Common Stock then issued and outstanding (after giving effect to such
exercise), it being the intent of the Company and the holder that the holder not
be deemed at any time to have the power to vote or dispose of greater than 9.99%
of the number of shares of Common Stock issued and outstanding. As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 2(f) applies (and without limiting any rights the Company may otherwise
have), the Company may rely on the holder’s determination of whether the
Warrants are exercisable pursuant to the terms hereof, the Company having no
obligation whatsoever to verify or confirm the accuracy of such determination,
and the submission of the Exercise Notice by the holder shall be deemed to be
the holder’s representation that the Warrants specified therein are exercisable
pursuant to the terms hereof. Nothing contained herein shall be deemed to
restrict the right of a holder to exercise the Warrants at such time as the
exercise thereof will not violate the provisions of this Section 2(f). By
written notice to the Company, the holder may increase or decrease the maximum
percentage stated in this Section 2(f) to any other percentage specified in such
notice; provided, that any such increase will not be effective until the sixty
first (61st) day after such notice is delivered to the Company and provided
further that in no event shall the percentage stated in this Section 2(f) exceed
9.99%. Nothing contained herein shall be deemed to restrict the right of a
holder to exercise the Warrants at such time as the exercise thereof will not
violate the provisions of this Section 2(f).]

[INCLUDE THE FOLLOWING PARAGRAPH ONLY IF HOLDER HAS ELECTED TO BE GOVERNED BY
SECTION 2(k)(B) OF THE SECURITIES PURCHASE AGREEMENT:]

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, to the extent that after giving
effect to such exercise (x) the number of shares of Common Stock beneficially
owned by such holder (together with such holder’s affiliates) (other than the
shares which would otherwise be deemed beneficially owned except for being
subject to a limitation on exercise analogous to the limitation contained in
this Section 2(f)) plus (y) the number of shares of Common Stock issuable upon
the exercise of such Warrants would be equal to or exceed 4.99% of the number of
shares of Common Stock then issued and outstanding (after giving effect to such
exercise), it being the intent of the Company and the holder that the holder not
be deemed at any time to have the power to vote or dispose of greater than 4.99%
of the number of shares of Common Stock issued and outstanding. As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 2(f) applies (and without limiting any rights the Company may otherwise
have), the Company may rely on the holder’s determination of whether the
Warrants are exercisable pursuant to the terms hereof, the Company having no
obligation whatsoever to verify or confirm the accuracy of such determination,
and the submission of the Exercise Notice by the holder shall be deemed to be
the holder’s representation that the Warrants specified therein are exercisable
pursuant to the terms hereof. Nothing contained herein shall be deemed to
restrict the right of a holder to exercise the Warrants at such time as the
exercise thereof will not violate the provisions of this Section 2(f). By
written notice to the Company, the holder may increase or decrease the maximum
percentage stated in this Section 2(f) to any other percentage specified in such
notice; provided, that any such increase will not be effective until the sixty
first (61st) day after such notice is delivered to the Company and provided
further that in no event shall the percentage stated in this Section 2(f) exceed
4.99%. Nothing contained herein shall be deemed to restrict the right of a
holder to exercise the Warrants at such time as the exercise thereof will not
violate the provisions of this Section 2(f).]

Section 3. Date; Duration; Early Termination of Warrants.

(a) The date of this Warrant is May 16, 2006 (the “Warrant Date”). This Warrant,
in all events, shall be wholly void and of no effect at 5:00 pm, Eastern
Standard Time, on the Expiration Date or the Termination Date (as defined
below), if applicable, as the case may be, except that notwithstanding any other
provisions hereof, the provisions of Section 8(c) of this Warrant shall continue
in full force and effect after such date as to any Warrant Shares or other
securities issued upon the exercise of this Warrant. The Company shall give
written notice of the Expiration Date not less than 90 days nor more than
120 days prior to the Expiration Date to each of the registered holders of the
Warrants at its address appearing on the Warrant Register. If on the Expiration
Date the Average Price is greater than the Exercise Price then in effect, any
unexercised Warrant shall be deemed exercised by the holder of such Warrant
pursuant to a Cashless Exercise in accordance with Section 2(e).

(b) At any time after May 16, 2009 the Company may, at its option, terminate the
Warrants if the following conditions are met: (1) the Closing Price per share of
the Common Stock has exceeded two hundred (200%) of the Conversion Price then in
effect for at least twenty (20) Trading Days within a period of thirty
(30) consecutive Trading Days (the “Determination Period”), (2) the average
daily volume shall be not less than $375,000 during such period and (3) either
(x) a shelf registration statement covering resales of the Common Stock issuable
upon exercise of the Warrants is effective and the Company reasonably expects
such registration statement to remain available for use at all times during the
period beginning thirty (30) days prior to the Notice Date (as defined below)
and ending on the Termination Date, and the Company reasonably expects such
registration statement to remain effective and available for use until at least
the earlier of thirty (30) days following the Termination Date or the last date
on which the shelf registration statement is required to be kept effective under
the terms of the Registration Rights Agreement or (y) the Warrant Shares may be
sold pursuant to Rule 144(k) under the Securities Act. By following the
procedures set forth below, the Company may exercise this right of termination
only if, within five (5) days following the Determination Period, the Company
shall mail or cause to be mailed a notice of such termination (the “Termination
Notice,” and the date such Termination Notice is mailed, the “Notice Date”) to
the holder of the Warrant at the address set forth for such holder in Section 12
of this Warrant. Such notice shall be irrevocable. The Company shall mail the
Termination Notice by first class mail and contemporaneously issue a press
release through PRNewswire or Bloomberg containing substantially the same
information as the Termination Notice described below. Each Termination Notice
shall specify the CUSIP number of the Warrant, the Termination Date, that the
Warrants may not be exercised after 5:00 p.m., Eastern Standard Time, on the
Termination Date and the current Exercise Price.

If all of the conditions described in the preceding paragraph have been met, and
if no Event of Default (as that term is defined in the Indenture) shall have
occurred and be continuing under the Indenture, dated as of May 16, 2006,
between the Company and Wells Fargo Bank, National Association, as trustee, any
Warrant not exercised before the close of business on the ninetieth (90th) day
after the mailing date of the Termination Notice (such ninetieth (90th) day, the
“Termination Date”) shall automatically be deemed exercised in a Cashless
Exercise in accordance with Section 2(e), and the Company will deliver the
number of Warrant Shares to the holder upon receipt of a completed Exercise
Notice along with the original copy of the Warrant for cancellation (or an
indemnification undertaking or other form of security reasonably satisfactory to
the Company with respect to this Warrant in the case of its loss, theft or
destruction, or an affidavit of lost Warrant, in accordance with Section 11).

Section 4. Covenants as to Common Stock. The Company hereby covenants and agrees
as follows:

(a) Issuance of Warrants and Warrant Shares. This Warrant is, and any Warrants
issued in substitution for or replacement of this Warrant will, upon issuance,
be, validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof, and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company. All
Warrant Shares which may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance and payment hereof or Cashless Exercise in
accordance with the terms hereof, be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by or through
the Company with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.

(b) Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company will take all actions reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than one hundred ten percent (110%) of the number of shares of
Common Stock needed to provide for the issuance of the Warrant Shares upon
exercise of all of the Warrants without regard to any limitations on conversions
or exercise.

(c) Listing. Upon the filing of a registration statement pursuant to the terms
of the Registration Rights Agreement, the Company shall use its reasonable best
efforts to promptly secure the listing of the shares of Common Stock issuable
upon exercise of this Warrant upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance upon exercise of this Warrant) no
later than December 31, 2006, and shall use its reasonable best efforts to
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all shares of Common Stock issuable from time to time upon the
exercise of this Warrant; and the Company shall use its reasonable best efforts
to list on each national securities exchange or automated quotation system, as
the case may be, and shall maintain such listing of, any other shares of capital
stock of the Company issuable upon the exercise of this Warrant if and so long
as any shares of the same class shall be listed on such national securities
exchange or automated quotation system. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(c).

(d) Certain Actions. The Company (i) will not increase the par value of any
shares of Common Stock issuable upon the exercise of this Warrant above the
Exercise Price then in effect, (ii) will take all such actions as may be
reasonably necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant and (iii) will not take any action which results in any
adjustment of the Exercise Price if the total number of shares of Common Stock
issuable after the action upon the exercise of all of the Warrants would exceed
the total number of shares of Common Stock then authorized by the Company’s
Articles of Incorporation and available for the purpose of issue upon such
exercise.

(e) Obligations Binding on Successors. This Warrant will be binding upon any
entity succeeding to the Company in one or a series of transactions by merger,
consolidation or acquisition of all or substantially all of the Company’s assets
or other similar transactions.

Section 5. Taxes.

(a) The Company shall pay any and all documentary, stamp, transfer and other
similar taxes which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.

(b) Notwithstanding any other provision of this Warrant or any other Transaction
Document, for income tax purposes, any assignee or transferee shall agree that
the Company and the Company’s Transfer Agent shall be permitted to withhold from
any amounts payable to such assignee or transferee any taxes required by law to
be withheld from such amounts. Unless exempt from the obligation to do so, each
assignee or transferee shall execute and deliver to the Company or the Transfer
Agent, as applicable, a properly completed Form W-8 or W-9, indicating that such
assignee or transferee is not subject to back-up withholding for United States
Federal income tax purposes. Each assignee or transferee that does not deliver
such a form pursuant to the preceding sentence shall have the burden of proving
to the Company’s reasonable satisfaction that it is exempt from such
requirement.

Section 6. Warrant Holder Not Deemed a Shareholder. Except as otherwise
specifically provided herein, prior to the exercise of the Warrants represented
hereby, the holder of this Warrant shall not be entitled, as such, to any rights
of a shareholder of the Company, including, without limitation, the right to
vote or to consent to any action of the shareholders of the Company, to receive
dividends or other distributions, to exercise any preemptive right or to receive
dividends or other distributions, to exercise any preemptive right or to receive
any notice of meetings of shareholders of the Company, and shall not be entitled
to receive any notice of any proceedings of the Company. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on such
holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a shareholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.

Section 7. Compliance with Securities Laws.

(a) The holder of this Warrant, by the acceptance hereof, represents and
warrants that (i) it is acquiring this Warrant and (ii) upon exercise of this
Warrant will acquire the Warrant Shares then issuable upon exercise thereof for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the representations herein, the holder does not agree to hold this
Warrant or any of the Warrant Shares for any minimum or other specific term and
reserves the right to dispose of this Warrant and the Warrant Shares at any time
in accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The holder of this Warrant further represents, by acceptance
hereof, that, as of this date, such holder is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act and a “qualified institutional
buyer” as such term is defined in Rule 144A promulgated by the Securities and
Exchange Commission under the Securities Act and was not organized for the
specific purpose of acquiring the Warrants or Warrant Shares.

(b) This Warrant and all the Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws or any securities
exchange upon which such Warrant Shares may, at the time of such exercise, be
listed) on the face thereof unless at the time of exercise such Warrant Shares
shall be registered under the Securities Act:

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

In addition, any Warrants or Warrant Shares held by or transferred to an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
of the Company may be stamped or imprinted with a legend substantially in the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144 OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

The legends set forth above shall be removed and the Company shall direct the
Warrant Agent (in the case of Warrants) to issue a new Warrant or Warrant(s) of
like tenor and exercisable for the same number of Warrant Shares, or the
Transfer Agent (in the case of Warrant Shares) to issue a certificate or
certificates representing Warrant Shares, as appropriate, without such legends
to the holder of the Warrant(s) or Warrant Shares upon which they are stamped,
(i) if such Warrant(s) or Warrant Shares are registered for resale under the
Securities Act, (ii) if, pursuant to a sale transaction, such holder provides
the Company with an opinion of counsel reasonably acceptable to the Company to
the effect that a sale, assignment or transfer of the Warrant(s) or Warrant
Shares may be made without registration under the Securities Act, or (iii) if
the holder of the Securities has not been an “affiliate” (as defined in Rule
501(b) of Regulation D under the Securities Act) during the preceding three
(3) months, upon expiration of the two- (2) year period under Rule 144(k)
promulgated under the Securities Act (or any successor rule). In the event
Rule 144(k) (or any successor rule) is amended to change the two- (2) year or
three- (3) month periods, the reference(s) in the preceding sentence shall be
deemed to be a reference to such changed period(s), provided that such change
shall not become effective if it is otherwise prohibited by, or would otherwise
cause a violation of, the then applicable federal securities laws. The Company
shall not require an opinion of counsel for the sale of Warrant(s) or Warrant
Shares in accordance with Rule 144 of the Securities Act, provided the seller
provides such representations that the Company shall reasonably request
confirming compliance with the requirements of Rule 144.

Section 8. Ownership and Transfer.

(a) The Company shall cause the Warrant Agent to maintain at its principal
corporate trust office (or such office or agency of the Company as the Company
may designate by notice to the holder hereof), a register for this Warrant (the
“Warrant Register”), in which the Warrant Agent shall record the name and
address of the Person in whose name this Warrant has been issued, as well as the
name and address of each transferee. The Company may treat the Person in whose
name any Warrant is registered on the Warrant Register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any transfers made in accordance with the terms of this
Warrant.

(b) This Warrant and all rights hereunder shall be assignable and transferable
by the holder hereof without the consent of the Company upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit B attached
hereto) at the principal corporate trust office of the Warrant Agent (or such
office or agency of the Company as the Company may designate in writing to the
holder hereof).

(c) The Company is obligated to register the Warrants and the Warrant Shares for
resale under the Securities Act pursuant to the Registration Rights Agreement.
The Warrants and the Warrant Shares shall constitute Registrable Securities (as
such term is defined in the Registration Rights Agreement). Each holder of this
Warrant shall be entitled to all of the benefits afforded to a holder of any
such Registrable Securities under the Registration Rights Agreement and such
holder, by its acceptance of this Warrant, agrees and shall agree to be bound by
and to comply with the terms and conditions of the Registration Rights Agreement
applicable to such holder as a holder of such Registrable Securities.

Section 9. Adjustment of Exercise Price and Number of Shares Issuable. The
Exercise Price and the number of Warrant Shares issuable upon the exercise of
each Warrant are subject to adjustment from time to time upon the occurrence of
the events enumerated in this Section 9.

(a) In case the Company shall hereafter pay a dividend in shares of Common
Stock, or make a distribution of shares of Common Stock, to all holders of the
outstanding Common Stock, the Exercise Price in effect at the opening of
business on the date following the date fixed for the determination of
shareholders entitled to receive such dividend or other distribution shall be
reduced by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be the number of shares of Common Stock outstanding at the close
of business on the Record Date (as defined in Section 9(f) of this Warrant)
fixed for such determination and (ii) the denominator shall be the sum of such
number of shares and the total number of shares constituting such dividend or
other distribution, such reduction in the Exercise Price to become effective
immediately after the opening of business on the day following the Record Date.
If any dividend or distribution of the type described in this Section 9(a) of
this Warrant is declared but not so paid or made, the Exercise Price shall again
be adjusted to the Exercise Price which would then be in effect if such dividend
or distribution had not been declared.

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Exercise Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Exercise Price in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be proportionately increased, such reduction or increase, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

(c) In case the Company shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the Current Market Price
(as defined in Section 9(f) of this Warrant) on the Record Date fixed for the
determination of shareholders entitled to receive such rights or warrants, the
Exercise Price shall be adjusted so that the same shall equal the price
determined by multiplying the Exercise Price in effect at the opening of
business on the date after such Record Date by a fraction (i) the numerator of
which shall be the sum of the number of shares of Common Stock outstanding at
the close of business on the Record Date plus the number of shares that the
aggregate offering price of the total number of shares so offered for
subscription or purchase would purchase at such Current Market Price and
(ii) the denominator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the Record Date plus the total
number of additional shares of Common Stock so offered for subscription or
purchase. Such adjustment shall become effective immediately after the opening
of business on the Business Day following the Record Date fixed for
determination of shareholders entitled to receive such rights or warrants. To
the extent that shares of Common Stock are not delivered pursuant to such rights
or warrants, upon the expiration or termination of such rights or warrants, the
Exercise Price shall be readjusted to the Exercise Price that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered. In the event that such rights or warrants are not so issued,
the Exercise Price shall again be adjusted to be the Exercise Price that would
then be in effect if the Record Date for the determination of shareholders
entitled to receive such rights or warrants had not been fixed. In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than the Current Market Price, and in determining
the aggregate offering price of such shares of Common Stock, there shall be
taken into account any consideration received for such rights or warrants, the
value of such consideration, if other than cash, to be determined in good faith
by the Company’s Board of Directors.

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of capital stock of the Company
(other than any dividends or distributions to which Section 9(a) of this Warrant
applies) or evidences of its indebtedness or other assets (including securities,
but excluding (1) any rights or warrants referred to in Section 9(c) of this
Warrant and (2) dividends and distributions paid exclusively in cash (except as
set forth in Sections 9(e) and 9(f) of this Warrant (the foregoing hereinafter
in this Section 9(d) called the “Securities”)), unless the Company elects to
reserve such Securities for distribution to the holders upon exercise of the
Warrants so that any such holder converting Warrants will receive upon such
exercise, in addition to the shares of Common Stock to which such holder is
entitled, the amount and kind of such Securities which such holder would have
received if such holder had exercised its Warrants into Common Stock immediately
prior to the Record Date for such distribution of the Securities, then, in each
such case, the Exercise Price shall be reduced so that the same shall be equal
to the price determined by multiplying the Exercise Price in effect immediately
prior to the close of business on the Record Date with respect to such
distribution by a fraction (i) the numerator of which shall be the Current
Market Price (as defined in Section 9(f) of this Warrant) on such date less the
fair market value (as determined in good faith by the Company’s Board of
Directors, whose determination shall be conclusive) on such date of the portion
of the Securities so distributed applicable to one share of Common Stock and
(ii) the denominator of which shall be such Current Market Price, such reduction
to become effective immediately prior to the opening of business on the Business
Day following the Record Date; provided, however, that in the event the then
fair market value (as determined in good faith by the Company’s Board of
Directors, whose determination shall be conclusive) of the portion of the
Securities so distributed applicable to one share of Common Stock is equal to or
greater than the Current Market Price on the Record Date, in lieu of the
foregoing adjustment, adequate provision shall be made so that each holder shall
have the right to receive upon conversion of a Warrant (or any portion thereof)
the amount of Securities, other than capital stock, evidences of indebtedness
and other assets, that such holder would have received had such holder converted
such Warrant (or portion thereof) immediately prior to such Record Date.

In the event that such dividend or distribution is not so paid or made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such dividend or distribution had not been declared. If the
Company’s Board of Directors determines the fair market value of any
distribution for purposes of this Section 9(d) by reference to the actual or
when issued trading market for any securities comprising all or part of such
distribution, it must in doing so consider the prices in such market over the
same period (the “Reference Period”) used in computing the Current Market Price
pursuant to Section 9(f) of this Warrant to the extent possible, unless the
Company’s Board of Directors determines in good faith that determining the fair
market value during the Reference Period would not be in the best interest of
the holders.

In the event that the Company implements a new shareholder rights plan, such
rights plan shall provide that upon exercise of the Warrants the holders will
receive, in addition to the Common Stock issuable upon such exercise, the rights
issued under such rights plan (as if the holder had exercised the Warrant prior
to implementing the rights plan and notwithstanding the occurrence of an event
causing such rights to separate from the Common Stock at or prior to the time of
exercise). Any distribution of rights or warrants pursuant to a shareholder
rights plan complying with the requirements set forth in the immediately
preceding sentence of this paragraph shall not constitute a distribution of
rights or warrants for the purposes of this Section 9(d).

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”), (i) are deemed to be transferred with such shares of Common
Stock, (ii) are not exercisable, and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 9(d) (and no adjustment to the Exercise Price under
this Section 9(d) will be required) until the occurrence of the earliest Trigger
Event. If such right or warrant is subject to subsequent events, upon the
occurrence of which such right or warrant shall become exercisable to purchase
different securities, evidences of indebtedness or other assets or entitle the
holder to purchase a different number or amount of the foregoing or to purchase
any of the foregoing at a different purchase price, then the occurrence of each
such event shall be deemed to be the date of issuance and record date with
respect to a new right or warrant (and a termination or expiration of the
existing right or warrant without exercise by the holder thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto, that resulted in an adjustment to the Exercise
Price under this Section 9(d), (1) in the case of any such rights or warrants
that shall all have been redeemed or repurchased without exercise by any holders
thereof, the Exercise Price shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder of Common Stock with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants all of which shall
have expired or been terminated without exercise, the Exercise Price shall be
readjusted as if such rights and warrants had never been issued.

For purposes of this Section 9(d) and Sections 9(a) and (c) of this Warrant, any
dividend or distribution to which this Section 9(d) is applicable that also
includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock to which Section 9(a) or (c) of this Warrant
applies (or both), shall be deemed instead to be (1) a dividend or distribution
of the evidences of indebtedness, assets, shares of capital stock, rights or
warrants other than such shares of Common Stock or rights or warrants to which
Section 9(c) of this Warrant applies (and any Exercise Price reduction required
by this Section 9(e) with respect to such dividend or distribution shall then be
made) immediately followed by (2) a dividend or distribution of such shares of
Common Stock or such rights or warrants (and any further Exercise Price
reduction required by Sections 9(a) and (c) of this Warrant with respect to such
dividend or distribution shall then be made), except (A) the Record Date of such
dividend or distribution shall be substituted as “the date fixed for the
determination of shareholders entitled to receive such dividend or other
distribution,” “Record Date fixed for such determination” and “Record Date”
within the meaning of Section 9(a) of this Warrant and as “the date fixed for
the determination of shareholders entitled to receive such rights or warrants,”
“the Record Date fixed for the determination of the shareholders entitled to
receive such rights or warrants” and “such Record Date” within the meaning of
Section 9(c) of this Warrant and (B) any shares of Common Stock included in such
dividend or distribution shall not be deemed “outstanding at the close of
business on the date fixed for such determination” within the meaning of
Section 9(a) of this Warrant.

(e) Subject to the provisions of Section 9(i), in case the Company shall, by
dividend or otherwise, distribute to all holders of its Common Stock cash
(excluding any cash that is distributed upon a merger or consolidation to which
Section 10 of this Warrant applies or as part of a distribution referred to in
Section 9(d) of this Warrant), then immediately after the close of business on
the Record Date for the distribution, the Exercise Price shall be reduced so
that the same shall equal the price determined by multiplying the Exercise Price
in effect immediately prior to the close of business on such Record Date by a
fraction (i) the numerator of which shall be equal to the Current Market Price
on the Record Date less the portion of the cash so distributed applicable to one
(1) share of Common Stock and (ii) the denominator of which shall be equal to
the Current Market Price on such date; provided, however, that in the event the
portion of the cash so distributed applicable to one share of Common Stock is
equal to or greater than the Current Market Price of the Common Stock on the
Record Date, in lieu of the foregoing adjustment, adequate provision shall be
made so that each holder shall have the right to receive upon exercise of a
Warrant (or any portion thereof) the amount of cash such holder would have
received had such holder exercised such Warrant (or portion thereof) immediately
prior to such Record Date. In the event that such dividend or distribution is
not so paid or made, the Exercise Price shall again be adjusted to be the
Exercise Price that would then be in effect if such dividend or distribution had
not been declared.

(f) For purposes of this Section 9, the following terms shall have the meanings
indicated:

(1) “Average Price” with respect to any security on any day shall mean the daily
volume weighted average price of such security for all sales reported on such
day by the principal national security exchange or quotation system on which
such security is quoted or listed or admitted to trading or, if not quoted or
listed or admitted to trading on any national securities exchange or quotation
system, as reported by the National Quotation Bureau Incorporated, Pink Sheets
LLC or a similar generally accepted reporting service, or, in case no sales of
such security take place on such day, the Average Price for such security on
such day shall be the Closing Price.

(2) “Closing Price” with respect to any securities on any day shall mean the
closing sale price regular way on such day or, in case no such sale takes place
on such day, the average of the reported closing bid and asked prices, regular
way, in each case on the Nasdaq National Market or New York Stock Exchange, as
applicable, or, if such security is not listed or admitted to trading on such
National Market or Exchange, on the principal national security exchange or
quotation system on which such security is quoted or listed or admitted to
trading, or, if not quoted or listed or admitted to trading on any national
securities exchange or quotation system, the average of the closing bid and
asked prices of such security on the over-the-counter market on the day in
question as reported by the National Quotation Bureau Incorporated, Pink Sheets
LLC or a similar generally accepted reporting service, or if not so available,
in such manner as furnished by any New York Stock Exchange member firm selected
from time to time by the Board of Directors for that purpose, or a price
determined in good faith by the Board of Directors, whose determination shall be
conclusive.

(3) “Current Market Price” shall mean the average of the daily Average Prices
per share of Common Stock for the ten (10) consecutive Trading Days immediately
prior to the date in question; provided, however, that (1) if the “ex” date (as
hereinafter defined) for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the Exercise Price
pursuant to Section 9(a), (b), (c), (d) or (e) of this Warrant occurs during
such ten (10) consecutive Trading Days, the Average Price for each Trading Day
prior to the “ex” date for such other event shall be adjusted by multiplying
such Average Price by the same fraction by which the Exercise Price is so
required to be adjusted as a result of such other event, (2) if the “ex” date
for any event (other than the issuance or distribution requiring such
computation) that requires an adjustment to the Exercise Price pursuant to
Section 9(a), (b), (c), (d) or (e) of this Warrant occurs on or after the “ex”
date for the issuance or distribution requiring such computation and prior to
the day in question, the Average Price for each Trading Day on and after the
“ex” date for such other event shall be adjusted by multiplying such Average
Price by the reciprocal of the fraction by which the Exercise Price is so
required to be adjusted as a result of such other event, and (3) if the “ex”
date for the issuance or distribution requiring such computation is prior to the
day in question, after taking into account any adjustment required pursuant to
clause (1) or (2) of this proviso, the Average Price for each Trading Day on or
after such “ex” date shall be adjusted by adding thereto the amount of any cash
and the fair market value (as determined in good faith by the Company’s Board of
Directors in a manner consistent with any determination of such value for
purposes of Section 9(d) of this Warrant, whose determination shall be
conclusive) of the evidences of indebtedness, shares of capital stock or assets
being distributed applicable to one share of Common Stock as of the close of
business on the day before such “ex” date. For purposes of this paragraph, the
term “ex” date, (1) when used with respect to any issuance or distribution,
means the first date on which the Common Stock trades regular way on the
relevant exchange or in the relevant market from which the Average Price was
obtained without the right to receive such issuance or distribution and (2) when
used with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective. Notwithstanding the foregoing, whenever
successive adjustments to the Exercise Price are called for pursuant to this
Section 9, such adjustments shall be made to the Current Market Price as may be
necessary or appropriate to effectuate the intent of this Section 9 and to avoid
unjust or inequitable results as determined in good faith by the Company’s Board
of Directors.

(4) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.

(5) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of shareholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Company’s Board of Directors or by
statute, contract or otherwise).

(6) “Trading Day” shall mean (x) if the applicable security is listed or
admitted for trading on the New York Stock Exchange or another national security
exchange, a day on which the New York Stock Exchange or such other national
security exchange, as applicable, is open for business or (y) if the applicable
security is quoted on the Nasdaq National Market, a day on which trades may be
made thereon or (z) if the applicable security is not so listed, admitted for
trading or quoted, a Business Day.

(g) The Company may make such reductions in the Exercise Price, in addition to
those required by Section 9(a), (b), (c), (d) or (e) of this Warrant, as the
Company’s Board of Directors considers to be advisable to avoid or diminish any
income tax to holders of Common Stock or rights to purchase Common Stock
resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

(h) To the extent permitted by applicable law, the Company from time to time may
reduce the Exercise Price by any amount for any period of time if the period is
at least twenty (20) days, the reduction is irrevocable during such period and
the Company’s Board of Directors shall have made a determination that such
reduction would be in the best interests of the Company, which determination
shall be conclusive and described in a Board Resolution. Whenever the Exercise
Price is reduced pursuant to the preceding sentence, the Company shall mail or
cause to be mailed to the holder of each Warrant at his last address in the
Warrant Register a notice of the reduction at least five (5) days prior to the
date the reduced Exercise Price is to take effect, and such notice shall state
the reduced Exercise Price and the period during which it will be in effect.

(i) No adjustment in the Exercise Price shall be required under this Section 9
unless such adjustment would require an increase or decrease of at least one
percent (1%) in the Exercise Price; provided, however, that any adjustments
which by reason of this Section 9(i) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment. All
calculations under this Section 9 shall be made by the Company and shall be made
to the nearest cent or to the nearest one hundredth of a share, as the case may
be. No adjustment need be made for a change in the par value of the Common
Stock.

(j) Subject to Section 9(e), whenever the Conversion Price is adjusted as
provided in this Section 9, the Company shall promptly file with the Warrant
Agent and any warrant agent other than the Warrant Agent an officer’s
certificate setting forth the Exercise Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Promptly after
delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Exercise Price setting forth the adjusted Exercise Price and
the date on which each adjustment becomes effective and shall send such notice
of such adjustment of the Exercise Price to the holder of each Warrant at his
last address appearing on the Warrant Register, within twenty (20) days of the
effective date of such adjustment. Failure to deliver such notice shall not
effect the legality or validity of any such adjustment.

(k) In any case in which this Section 9 provides that an adjustment shall become
effective immediately after a Record Date for an event, the Company may defer
until the occurrence of such event (i) issuing to the holder of any Warrant
exercised after such Record Date and before the occurrence of such event the
additional shares of Common Stock issuable upon such conversion by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment and (ii) paying to such
holder any amount in cash in lieu of any fraction pursuant to Section 2(c).

(l) For purposes of this Section 9, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company
but shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of Common Stock. The Company will not pay any
dividend or make any distribution on shares of Common Stock held in the treasury
of the Company.

(j) Notice to Holders of Warrants Prior to Certain Actions. In case:

(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Exercise Price pursuant to
this Section 9; or

(2) the Company shall authorize the granting to the holders of its Common Stock
of rights or warrants to subscribe for or purchase any share of any class or any
other rights or warrants; or

(3) of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, or a change from par
value to no par value), or of any consolidation or merger to which the Company
is a party and for which approval of any shareholders of the Company is
required, or of the sale and transfer of all or substantially all of the assets
of the Company; or

(4) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

the Company shall mail or cause to be mailed to the holder at such address
appearing in the Warrant Register as promptly as possible but in any event at
least fifteen (15) days prior to the applicable date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights are to be determined, or (y) the date on
which such reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding-up is expected to become effective or occur, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up. In addition, whenever the Exercise Price
is adjusted as provided in this Section 9, the Company shall prepare a notice of
such adjustment of the Exercise Price setting forth the adjusted Exercise Price
and the date on which each adjustment becomes effective and shall mail such
notice of such adjustment of the Exercise Price to the holder of each Warrant at
his last address in the Warrant Register within twenty (20) days of the
effective date of such adjustment. Failure to deliver such notice shall not
effect the legality or validity of any such adjustment.

(k) In any case in which this Section 9 provides that an adjustment shall become
effective immediately after a Record Date for an event, the Company may defer
until the occurrence of such event (i) issuing to the holder of any Warrant
exercised after such Record Date and before the occurrence of such event the
additional shares of Common Stock issuable upon such exercise by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment and (ii) paying to such
holder any amount in cash in lieu of any fractions of shares of Common Stock
pursuant to Section 2(c) of this Warrant.

(l) For purposes of this Section 9, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company
but shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of Common Stock. The Company will not pay any
dividend or make any distribution on shares of Common Stock held in the treasury
of the Company.

(m) Upon each adjustment of the Exercise Price pursuant to this Section 9, each
Warrant shall thereupon evidence the right to purchase that number of shares of
Common Stock (calculated to the nearest hundredth of a share) obtained by
multiplying the number of shares of Common Stock purchasable immediately prior
to such adjustment upon exercise of the Warrant by the Exercise Price in effect
immediately prior to such adjustment and dividing the product so obtained by the
Exercise Price in effect immediately after such adjustment. The adjustment
pursuant to this Section 9(m) to the number of shares of Common Stock
purchasable upon exercise of a Warrant shall be made each time an adjustment of
the Exercise Price is made pursuant to this Section 9 (or would be made but for
Section 9(k) of this Warrant).

Section 10. Effect of Reclassification, Consolidation, Merger or Sale. If any of
the following events occur, namely (i) any reclassification or change of the
outstanding shares of Common Stock (other than a change in par value, or from
par value to no par value, or from no par value to par value, or as a result of
a subdivision or combination), (ii) any consolidation, merger or combination of
the Company with another Person as a result of which holders of Common Stock
shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock (other
than as a result of a change in name, a change in par value or a change in the
jurisdiction of incorporation), (iii) any statutory exchange, as a result of
which holders of Common Stock generally shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock (such transaction, a “Statutory Exchange”), or
(iv) any sale or conveyance of the properties and assets of the Company as, or
substantially as, an entirety to any other Person as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash) with respect to or in exchange for such Common Stock,
then the Company or the successor or purchasing Person (each of (i) through
(iv), a “Common Stock Fundamental Change”), as the case may be, shall issue a
replacement Warrant providing that such Warrant shall be exercisable for the
kind and amount of shares of stock and other securities or property or assets
(including cash) receivable upon such Common Stock Fundamental Change by a
holder of a number of shares of Common Stock issuable upon exercise of such
Warrants (assuming, for such purposes, a sufficient number of authorized shares
of Common Stock available for issuance upon exercise of all such Warrants)
immediately prior to such Common Stock Fundamental Change assuming such holder
of Common Stock did not exercise his rights of election, if any, that holders of
Common Stock who were entitled to vote or consent to such transaction had as to
the kind or amount of securities, cash or other property receivable upon such
Common Stock Fundamental Change (provided that, if the kind or amount of
securities, cash or other property receivable upon such consolidation, merger,
combination, Statutory Exchange, sale or conveyance is not the same for each
share of Common Stock in respect of which such rights of election shall not have
been exercised (“non-electing share”), then for the purposes of this Section 10,
the kind and amount of securities, cash or other property receivable upon such
Common Stock Fundamental Change for each non-electing share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
non-electing shares). Such replacement Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in Section 9 of this Warrant. If, in the case of any such Common
Stock Fundamental Change, the stock or other securities and assets receivable
thereupon by a holder of shares of Common Stock include shares of stock or other
securities and assets of a corporation other than the successor or purchasing
Person, as the case may be, in such Common Stock Fundamental Change, then such
replacement Warrant shall also be executed by such other person and shall
contain such additional provisions to protect the interests of the holders of
the Warrants as the Company’s Board of Directors shall reasonably consider
necessary by reason of the foregoing. The Exercise Price for the stock and other
securities, property and assets (including cash) so receivable upon such event
shall be an amount equal to the Exercise Price immediately prior to such event.

The Company shall mail or cause to be mailed such replacement Warrant to each
holder of Warrants, at such holder’s address appearing in the Warrant Register
within twenty (20) days after execution thereof. Failure to deliver such notice
shall not affect the legality or validity of such replacement Warrant.

The above provisions of this Section 10 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances.

If this Section 10 applies to any event or occurrence, Section 9 of this Warrant
shall not apply.

Section 11. Lost, Stolen, Mutilated or Destroyed Warrants. If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking or other form of security reasonably acceptable
to the Company (or in the case of a mutilated Warrant, the Warrant), cause the
Warrant Agent to issue a new Warrant of like denomination and tenor as this
Warrant so lost, stolen, mutilated or destroyed. In every case, the applicant
for a replacement Warrant shall furnish to the Company such security or
indemnity as may be reasonably required by the Company to save it harmless, and,
in every case of destruction, loss or theft, the applicant shall also furnish to
the Company evidence to its satisfaction of the destruction, loss or theft of
the applicant’s Warrant and of the ownership thereof. Upon the issuance of any
replacement Warrant, the Company may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses connected therewith.

Section 12. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile; or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. If
notice is to be sent to the Company, the holder shall use its reasonable best
efforts to provide additional copies to the individuals listed below; provided,
however, that the failure of such holder to send such additional copies shall in
no way limit the effectiveness of any notice sent to the Company as provided for
below. The addresses and facsimile numbers for such communications shall be:

If to the Company:

     
Sipex Corporation
233 South Hillview Drive
 


 
    Milpitas, California 95035

 
    Telephone: (408) 934-7500

 
    Facsimile: (408) 935-7600

 
   
Attention:
  Ray Wallin

with a copy to:

      Wilson, Sonsini, Goodrich & Rosati P.C.

 
   
650 Page Mill Road
Palo Alto, California 94303
Telephone:
Facsimile:
Attention:
 

(650) 565-3765
(650) 493-6811
Allison Spinner, Esq.



      If to the Transfer Agent:

Computershare
250 Royall Street
Canton, MA 02021
Telephone: (718) 575-3390
Facsimile: (718) 575-2549
Attention: Novette Lee

If to the Warrant Agent:

Wells Fargo Bank, National Association
707 Wilshire Blvd., 17th Floor
Los Angeles, CA 90017
Telephone: (213) 614-2588
Facsimile: (213) 614-3355
Attention: Corporate Trust Services

If to a holder of this Warrant, to it at the address and facsimile number set
forth on the Schedule of Buyers to the Securities Purchase Agreement, with
copies to such holder’s representatives as set forth on such Schedule of Buyers,
or at such other address and facsimile as shall be delivered to the Company upon
the issuance or transfer of this Warrant. Each party shall provide five days’
prior written notice to the other party of any change in address or facsimile
number. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

Section 13. Amendments. This Warrant and any term hereof may be amended,
changed, waived, discharged, or terminated only by an instrument in writing
signed by the Company and holders of 66 2/3% of the Warrant Shares represented
by all outstanding Warrants. Such amendment, change, waiver, discharge or
termination shall be binding on the Company and all of the Warrant holder’s
assignees and transferees; provided, however, that no such action may increase
the Exercise Price, including by a waiver of or an amendment to Section 9 of
this Agreement, or decrease the number of shares or class of stock issuable upon
exercise of any Warrants without the written consent of the holder of such
Warrant. No waivers of any term, condition or provision of this Warrant in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such term, condition or provision.

Section 14. Governing Law; Jurisdiction; Waiver of Jury Trial. The corporate
laws of the State of Delaware shall govern all issues concerning the relative
rights of the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Warrant shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant in that jurisdiction or the validity or enforceability
of any provision of this Warrant in any other jurisdiction. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

Section 15. Challenge to Good Faith Determination. Whenever the Board of
Directors of the Company shall be required to make a determination in good faith
of the fair value of any item under this Agreement, such determination may be
challenged in good faith by holders holding in the aggregate a majority of the
then outstanding Warrants without regard to any Warrants then held by the
Company or its affiliates, and any dispute shall be resolved by an investment
banking firm of national standing selected by the Company. The fee of such
investment banking firm shall be paid by the Company.

Section 16. Descriptive Headings. The headings of this Warrant are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.


5

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of day and year first above written.

      “COMPANY”     SIPEX CORPORATION    
By:
Its:
  Clyde R. Wallin
Sr. VP Finance & CFO

6

EXHIBIT A TO WARRANT

FORM OF EXERCISE NOTICE

The undersigned holder hereby exercises the right to purchase      shares of
Common Stock (“Warrant Shares”) of Sipex Corporation, a Delaware corporation
(the “Company”), evidenced by the attached Warrant (the “Warrant”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

1. Form of Exercise Price. The holder intends that payment of the Exercise Price
shall be made as:



           “Cash Exercise” with respect to      Warrant Shares; and/or



           “Cashless Exercise” with respect to      Warrant Shares (to the
extent permitted by the terms of the Warrant).

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the sum of $     to the Company in accordance with
the terms of the Warrant. In the event that the holder has elected a Cashless
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder of this Warrant represents that such holder is either an
“accredited investor” as such term is defined in Rule 501(a) of Registration D
promulgated by the Securities and Exchange Commission under the Securities Act
and/or a “qualified institutional buyer” as such term is defined in Rule 144A
promulgated by the Securities and Exchange Commission under the Securities Act
and was not organized for the specific purpose of acquiring Warrant Shares.

3. Delivery of Warrant Shares. The holder of this warrant has sold or will sell
the shares of common stock issuable pursuant to this Notice pursuant to a
registration statement or an exemption from registration under the Securities
Act of 1933, as amended.

4. Private Placement Representations. The holder of this Warrant confirms the
continuing validity of, and reaffirms as of the date hereof, its representations
and warranties set forth in Section 7 of the Warrant.

Date:      ,      

      Name of Registered Holder   Tax ID of Registered Holder     (if
applicable)
By:
 

 
 

Its:
 

 
 

 
   

7

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs      to
issue the above indicated number of shares of Common Stock in accordance with
the Irrevocable Transfer Agent Instructions dated      , 2006 from the Company
and acknowledged and agreed to by      .

SIPEX CORPORATION

By:
Its:

8

EXHIBIT B TO WARRANT

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to      ,
Federal Identification No.      , a warrant to purchase      shares of the
capital stock of Sipex Corporation, a Delaware corporation, represented by
warrant certificate no.      , standing in the name of the undersigned on the
books of said corporation. The undersigned does hereby irrevocably constitute
and appoint      , attorney to transfer the warrants of said corporation, with
full power of substitution in the premises.

Dated:      , 200_

By:
Its:

Taxpayer I.D. No. or Soc. Sec. No:      
Address:                  

Name in which new Warrant(s) should be registered:

Right to Purchase No. of Shares of Common Stock:      

Name:      

Taxpayer I.D. No. or Soc. Sec. No:      

Address:      

     

 The balance of the attached Warrant not so transferred shall be returned to the
transferor in the form of a new Warrant reflecting such reduced amount.  

9